OPINION OF THE COURT
Per Curiam.
In this proceeding to discipline the respondent for professional misconduct, the respondent has submitted an affidavit dated July 21, 1988, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). The respondent was admitted to practice as an attorney by the Appellate Division of the Supreme Court in the Fourth Judicial Department, on February 20, 1980, under the name Mark Allan Silverman.
The respondent states in his affidavit that there are 25 charges of professional misconduct presently pending against him alleging, in essence, that he neglected: nine legal matters entrusted to him; failed to cooperate with the petitioner Grievance Committee in its investigation of at least 12 different complaints; wrongfully withheld escrow moneys from clients; intentionally misrepresented facts to a court and to clients, improperly transferred escrow funds; retained for his own use and benefit interest earned on escrow funds amounting to approximately $30,000 without the knowledge of clients or parties; and possibly converted funds to his own use.
The respondent acknowledges that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, that he is fully aware of the implications of submitting his resignation, and that he could not successfully defend himself on the merits against the allegations of professional misconduct outlined above.
Under the circumstances herein the resignation of the respondent as a member of the Bar is accepted and directed to be filed. Accordingly, the respondent should be and hereby is disbarred and it is directed that his name be stricken from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.
Ordered that the resignation of Mark A. Silverman is accepted and is directed to be filed; and it is further,
Ordered that effective forthwith, Mark A. Silverman is disbarred, and it is directed that his name be stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Mark A. Silverman shall promptly comply *280with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, Mark A. Silverman is commanded to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.